Cite as 2017 Ark. App. 565


                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CV-17-552



                                              Opinion Delivered: October 25, 2017

PATRICE OLIVER                          APPEAL FROM THE CRAIGHEAD
                              APPELLANT COUNTY CIRCUIT COURT,
                                        WESTERN DISTRICT
V.                                      [NO. 16JJV-15-154]

ARKANSAS DEPARTMENT OF HUMAN
SERVICES AND MINOR CHILD        HONORABLE MELISSA BRISTOW
                      APPELLEES RICHARDSON, JUDGE


                                              AFFIRMED

                          WAYMOND M. BROWN, Judge

       Appellant Patrice Oliver appeals the Craighead County Circuit Court’s order

 terminating her parental rights to her son, J.M. (DOB 03/20/15). She argues on appeal

 that the trial court erred in its finding of statutory grounds and in its best-interest

 determination. We affirm.

        J.M. was born prematurely on March 20, 2015, and as a result, had to remain

 hospitalized. Arkansas Department of Human Services (DHS) was subsequently contacted

 by a hospital employee concerning appellant’s inadequate supervision of the child. DHS

 exercised a seventy-two-hour hold on J.M. on April 30, 2015. DHS filed a petition for

 emergency custody and dependency-neglect on May 4, 2015. The court entered an ex

 parte order for emergency custody the same day. J.M. was adjudicated dependent-neglected

 in an order filed on June 10, 2015, due to inadequate supervision and neglect caused by
                                 Cite as 2017 Ark. App. 565

appellant’s not attending to J.M.’s needs. The court set the goal of the case as reunification,

ordered DHS to provide certain services, and directed appellant to cooperate with DHS,

comply with the case plan, obey all orders of the court, remain drug free, submit to random

drug screens, and provide proof of any prescribed medications.

       The court conducted a review hearing on October 25, 2015. In the review order

filed on December 1, 2015, the court found that appellant was partially compliant with the

case plan. The court conducted a permanency-planning hearing on April 15, 2016. In the

order filed on April 18, 2016, the court continued reunification as the case goal and found

that appellant was complying with the case plan and orders of the court. The court also

found that DHS had made reasonable efforts to finalize a permanency plan. A fifteen-month

review hearing took place on July 27, 2016. In the order entered the following day, the

court authorized DHS to file a petition for the termination of parental rights, but it also kept

reunification as a concurrent goal. The court ordered extended visits in the review order

of November 9, 2016. In the review order of December 9, 2016, the court ordered both

parents to submit to a urine screen and another hair-follicle test. The court noted that

appellant had tested positive for cocaine and had not cooperated with DHS or complied

with the case plan and all court orders. The court allowed unsupervised visitation to

continue on Saturdays and Sundays but expressed that no other persons should be present

in the home during this time. It found that DHS had made reasonable efforts. In a special-

review order filed on January 5, 2017, the court found that visits should be supervised due

to appellant’s positive drug screens and lack of compliance since the last hearing.




                                               2
                                   Cite as 2017 Ark. App. 565

       DHS filed a petition for termination of parental rights on January 10, 2017, alleging

two grounds to support the termination of appellant’s parental rights: (1) the failure-to-

remedy ground 1 and (2) the subsequent-factors ground. 2        The termination hearing took

place on March 9, 2017. The trial court entered an order terminating appellant’s parental

rights on April 6, 2017, based on both grounds alleged in DHS’s petition and after finding

that termination was in J.M.’s best interest. Appellant filed a timely notice of appeal on

April 21, 2017.

       Our standard of review in termination-of-parental-rights cases is well settled, we

review these cases de novo. 3 We will not reverse the trial court’s rulings unless its findings

are clearly erroneous. 4     In determining whether a finding is clearly erroneous, we give due

deference to the opportunity of the trial court to judge the credibility of witnesses. 5 In

order to terminate parental rights, a trial court must find by clear and convincing evidence

that at least one statutory ground for termination exists and that termination is in the child’s

best interest. 6 Clear and convincing evidence is that degree of proof that will produce in




       1
           Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Repl. 2015).
       2
           Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).
       3
           Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286 (2001).
       4
           J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997).
       5
           Dinkins, supra.
       6
           Ark. Code Ann. § 9-27-341(b)(3).


                                                 3
                                  Cite as 2017 Ark. App. 565

the fact-finder a firm conviction as to the allegation sought to be established. 7

       The rights of natural parents are not to be passed over lightly. The termination of

parental rights is an extreme remedy and in derogation of the natural rights of parents. 8   As

a result, there is a heavy burden placed on the party seeking to terminate the relationship. 9

However, parental rights will not be enforced to the detriment or destruction of the health

and well-being of the child. 10

       Appellant challenges both statutory grounds for termination; however, only one

ground must be proved to support termination. 11        One of the grounds relied on by the

court in terminating appellant’s parental rights was the failure-to-remedy ground. In order

to support this ground, the evidence had to prove that J.M. had been out of appellant’s

custody for at least twelve months, and that despite meaningful efforts by DHS to rehabilitate

appellant and correct the conditions that caused removal, those conditions had not been

remedied. Appellant argues that the court erred in finding that she failed to remedy the

conditions that caused removal. J.M. was removed from appellant due to inadequate

supervision and neglect. In the summer of 2016, the trial court ordered a trial home

placement with appellant; however, that trial placement ended. Tina Green, a foster case

worker testified,


       7
           Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196 (1992).
       8
           Fox v. Ark. Dep’t of Human Servs., 2014 Ark. App. 666, 448 S.W.3d 735.
       9
           Id.
       10
            Smithee v. Ark. Dep’t of Human Servs., 2015 Ark. 506, 471 S.W.3d 227.
       11
            Reid v. Ark. Dep’t of Human Servs., 2011 Ark. 187, 380 S.W.3d 918.

                                               4
                                  Cite as 2017 Ark. App. 565

       [T]his case did progress to a point where trial placement began. That home trial
       placement began June 19th of 2016. That was actually after I was on the case. The
       home trial ended June 30th of 2016. So the visit lasted about two weeks or so. The
       visit ended because there were multiple men in and out of the home during the time
       that were not authorized by DHS. There were also issues with the daycare about
       [appellant] not attending to the needs of the child, sending him to daycare with a
       soiled diaper, braiding his hair too tight, and he has a sensory disorder and it caus[ed]
       lumps in his head. And so that was why the child was removed from home trial
       placement.

Green also stated that the men present at the home appeared to be under the influence. She

testified that there were talks of a second trial home placement but that appellant was

inconsistent in attending the supervised visits and subsequently began testing positive for

drugs. She stated that appellant’s lack of visitation was also an issue when the child was

initially taken into custody. On this evidence, we hold that the trial court did not err by

finding that appellant failed to remedy the conditions that caused removal.

        Appellant also challenges the meaningful-efforts aspect of this ground, contending

that although the court found that DHS had made reasonable efforts throughout the case,

DHS failed to prove, and the court failed to find, that those efforts were also meaningful.

According to appellant, reasonable efforts and meaningful efforts are not the same in that

meaningful efforts require more on the part of DHS. This argument is procedurally barred.

This court has held that where an appellant fails to appeal from earlier reasonable-efforts

findings, we are precluded from addressing any challenges to meaningful efforts on appeal. 12

Additionally, appellant failed to raise this argument at the termination hearing. 13


       12
            Del Grosso v. Ark. Dep’t of Human Servs., 2017 Ark. App. 305, 521 S.W.3d 519.
       13
        Because only one ground is needed to support termination, we do not address the
subsequent-factors ground.


                                               5
                                  Cite as 2017 Ark. App. 565

       Appellant challenges the trial court’s determination that termination of appellant’s

parental rights was in J.M.’s best interest. Termination of parental rights is a two-step process

requiring a determination that the parent is unfit and that termination is in the best interest

of the child. 14 The first step requires proof of one or more statutory grounds for termination;

the second step, the best-interest analysis, includes consideration of the likelihood the

juvenile will be adopted and of the potential harm caused by returning custody of the child

to the parent. 15 There is no requirement to establish every factor by clear and convincing

evidence; after consideration of all factors, the evidence must be clear and convincing that

termination is in the best interest of the child. 16

       Appellant argues that Green’s testimony that J.M. was an “adoptable child” failed to

satisfy the requirement that there be some evidence of adoptability. This argument is

without merit. At the hearing, Green testified in pertinent part:

       I do believe J.M. [is] an adoptable child. I’ve mentioned a couple of times, first of
       all, he had health problems at his birth and I mentioned there were sensory issues.
       As for if I believe these are problems that would delay the adoption, well, it’s
       something that’s being dealt with. I don’t think that it would delay an adoption.

She further stated that there possibly were some prospective adoptive families for J.M.

Green subsequently testified that J.M. was adoptable because he had been able to remain in

the same foster home with no problems and had formed a healthy bond with that family.



       14
            Houseman v. Ark. Dep’t of Human Servs., 2016 Ark. App. 227, 491 S.W.3d 153.
       15
            Norton v. Ark. Dep’t of Human Servs., 2017 Ark. App. 285.
       16
            Harbin v. Ark. Dep’t of Human Servs., 2014 Ark. App. 715, 451 S.W.3d 231.




                                                 6
                                   Cite as 2017 Ark. App. 565

In determining that the termination was in J.M.’s best interest, the court specifically stated

that it relied on Green’s testimony. Under the juvenile code, termination of parental rights

requires that the trial court consider the likelihood of adoption. 17 Adoptability does not

have to be proved by clear and convincing evidence. 18        There instead must be evidence

that addresses the likelihood of adoption. 19 Here, there was sufficient evidence to support

the court’s finding that J.M. was adoptable. 20       Thus, the trial court did not err by

determining that termination of appellant’s parental rights was in J.M.’s best interest.

Accordingly, we affirm.

       Affirmed.

       VIRDEN and KLAPPENBACH, JJ., agree.

       Tina Bowers Lee, Arkansas Public Defender Commission, for appellant.

       Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




       17
            Ark. Code Ann. § 9-27-341(b)(3)(A)(i).
       18
            Duckery v. Ark. Dep’t of Human Servs., 2016 Ark. App. 358.
       19
            Thompson v. Ark. Dep’t of Human Servs., 2012 Ark. App. 124.
       20
            Appellant does not challenge the court’s potential-harm finding.

                                                7